DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 6-23 are currently pending. 
Claims 1, 8-10, 18-23 are examined. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-10, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over  Nishikawa et al (PG Pub 20030222861), and further in view of and  Kato (PG Pub 20120319091) and Hirose et al (JP2002313576, English translation is provided) and Yokoyama et al (PG pub 20130075715).
Regarding claims 1,  9-10, 19-21, Nishikawa et al teaches an organic electroluminescent device comprising at least an anode , a first hole transporting layer , a second hole transporting layer, emitting layer , electron transport layer , cathode [para 41 fig 1].
	Nishikawa et al teaches the first and second hole transport layer, but Nishikawa et al does not teach the material of the first and second hole transport layer.

    PNG
    media_image1.png
    134
    251
    media_image1.png
    Greyscale
, A and B being 
    PNG
    media_image2.png
    83
    182
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    100
    298
    media_image3.png
    Greyscale
Respective where Ar1 and Ar2 and  Ar4 being a substituted or unsubstituted aryl group having 6 to 25 ring carbon atoms, or a substituted or unsubstituted heteroaryl group having 5 to 25 ring atoms. (para 42, 60-62, 73-74, 96). Also, Ar3 is 
    PNG
    media_image4.png
    138
    417
    media_image4.png
    Greyscale
 where X represents CRbRc with Rb and Rc Rb or Rc each independently represent a group selected from the group consisting of an aryl group having 6 to 25 ring carbon atoms and a heteroaryl group having 5 to 25 ring atoms [para 65].
Hirose et al teaches a EL device comprising a hole transport layer with the claimed formular (I1) where m and k are zero, Ar is aromatic ring with substituted [para 19-22].

Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the first and the second hole transport layer of modified Nishikawa et al to be made of same formula as taught by Hirose et al and Kato 
Modified Nishikawa teaches the claimed limitation, but modified Nishikawa et al does not teach the hole injection layer with claimed material.
Yokoyama et al teaches an EL with hole injection layer being made of accepting heterocyclic compounds [para 74].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the hole injection layer of Yokoyama et al between the anode and first hole transport layer of modified Nishikawa et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).


Regarding claim 22, Modified Kubota teaches Ar1 and Ar4 would be unsubstituted condensed polycyclic aromatic group (
    PNG
    media_image5.png
    133
    456
    media_image5.png
    Greyscale
)

Regarding claim 23, Nishikawa et al teaches an organic electroluminescent device comprising at least an anode , a first hole transporting layer , a second hole transporting layer, emitting layer , electron transport layer , cathode [para 41 fig 1].

	Kato teaches hole transport layer having formula A-L-B where L being 
    PNG
    media_image1.png
    134
    251
    media_image1.png
    Greyscale
, A and B being 
    PNG
    media_image2.png
    83
    182
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    100
    298
    media_image3.png
    Greyscale
Respective where Ar1 and Ar2 and  Ar4 being a substituted or unsubstituted aryl group having 6 to 25 ring carbon atoms, or a substituted or unsubstituted heteroaryl group having 5 to 25 ring atoms. (para 42, 60-62, 73-74, 96). Also, Ar3 is 
    PNG
    media_image4.png
    138
    417
    media_image4.png
    Greyscale
 where X represents CRbRc with Rb and Rc Rb or Rc each independently represent a group selected from the group consisting of an aryl group having 6 to 25 ring carbon atoms and a heteroaryl group having 5 to 25 ring atoms [para 65].
Hirose et al teaches a EL device comprising a hole transport layer with the claimed formular (I1) where m and k are zero, Ar is aromatic ring with substituted [para 19-22].


Modified Nishikawa teaches the claimed limitation, but modified Nishikawa et al does not teach the hole injection layer with claimed material.
Yokoyama et al teaches an EL with hole injection layer being made of accepting heterocyclic compounds [para 74].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the hole injection layer of Yokoyama et al between the anode and first hole transport layer of modified Nishikawa et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (PG Pub 20030222861), and Kato (PG Pub 20120319091) and Hirose et al (JP2002313576, English translation is provided) and Yokoyama et al (PG pub 20130075715) as applied to claim 1 above, and further in view of US PG Pub 2003/0165715 to Yoon.
Regarding claims 6 and 8, Modified Nishikawa et al teaches the limitations of claim 1. Modified Nishikawa et al does not specifically teach that the electron transport layer comprises a compound of formula (4) having an anthracene ring structure.
5 is a single bond, B is a substituted or unsubstituted aromatic heterocyclic group, C is a substituted or unsubstituted aromatic hydrocarbon group, q is 2, D is hydrogen atom, and p is 7. Further, the exemplary compound may be represented by Formula 4b, where A5 is a single bond and Ar8, Ar9, and Ar10 are substituted or unsubstituted aromatic hydrocarbon groups. Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a compound as claimed in claims 6 and 8 in the electron transport layer because it has high stability and excellent physical and thermal properties.


 Response to Arguments
Applicant’s arguments filed on 02/09/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/            Primary Examiner, Art Unit 1726